Citation Nr: 0520644	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  03-20 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder, to include whether the grant 
of service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from March 1965 to January 
1967.

This appeal comes before the Board of Veterans' Appeals from 
a July 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  In this 
decision, the RO found the veteran had submitted the 
requisite new and material evidence to reopen a claim for 
service connection for post-traumatic stress disorder (PTSD).  
However, in a subsequent rating decision of October 2002, the 
RO denied the claim for service connection for PTSD on its 
merits.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable determination on the 
issues decided below has been obtained.

2.  By rating decision of October 1997, the RO denied 
entitlement to service connection for PTSD and properly 
notified the veteran of this determination and his appellate 
rights.  He failed to perfect an appeal of this decision.

3.  The additional evidence added to the record since October 
1997 is new and material to the claim for service connection 
for PTSD.

4.  The contemporaneous military and current lay evidence 
does not support the allegation that the veteran experienced 
combat or other in-service stressors.

5.  There is no medical diagnosis for PTSD.




CONCLUSIONS OF LAW

1.  Subsequent to the final decision of October 1997 that 
denied entitlement to PTSD, new and material evidence 
sufficient to reopen the claim has been received.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004). 

2.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 1154(b), 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in February 2001 and September 2003.  By means of 
these letters, the appellant was told of the requirements to 
submit new and material evidence and to establish entitlement 
to service connection.  He was advised of his and VA's 
respective duties and asked to submit information and/or 
evidence pertaining to the claim to the RO.  A Statement of 
the Case (SOC) issued in June 2003 and the Supplemental 
Statements of the Case (SSOC) issued in September 2003, 
January 2004, June 2004, August 2004 informed him of the 
applicable law and regulations, the evidence reviewed in 
connection with his claim by VA, and the reasons and bases 
for VA's decision.  The RO initially adjudicated the claims 
on appeal by rating decision of July 2001.  The VCAA 
notification of February 2001 was issued prior to this 
initial adverse decision.

The Board acknowledges that the criteria cited in the SOC for 
38 C.F.R. § 3.156 was incorrect.  See 66 Fed. Reg. 45620 
(2001).  However, as the following decision regarding the 
submission of new and material evidence is completely 
favorable to the veteran, the inadequate notice regarding 
this issue is moot.

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Id. at 122-23.  Based on a review of the notification 
provided the appellant in this case and the above analysis, 
the Board finds that VA notification (regarding entitlement 
to service connection) was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.  (The appendix to the 
Mayfield decision contains a VA notification letter, affirmed 
by the Court, similar in format to the notification letters 
issued to the appellant in February 2001 and September 2003.)  
Id. at 130-32.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was not afforded a formal VA compensation examination 
regarding the issue on appeal.  However, VA has obtained 
substantial and pertinent medical evidence that allows 
equitable determinations for the claims on appeal.  This 
evidence includes psychiatric examinations that noted the 
veteran's claimed military stressors and medical opinions 
discussing his current diagnosis and its etiology.  
Therefore, these examinations are adequate for VA purposes 
and a compensation examination is not required in the current 
case.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), 
Charles v. Principi, 16 Vet. App. 370 (2002).

All identified service, VA, and private treatment records 
have been obtained and incorporated into the claims file.  
The veteran informed VA in January 2003 that there were no 
other sources of pertinent evidence than those he had 
previously identified.

A private counseling record dated in July 2002 noted that the 
veteran had completed an application for Medicaid and 
Supplemental Security Income ("SSI") from the Social 
Security Administration (SSA).  However, this application was 
given to the veteran to "hand carry" to the SSA.  The 
veteran has not indicated that he has actually submitted this 
application or is currently in receipt of SSA benefits.  On 
an Income-Net Worth and Employment Statement (VA Form 21-527) 
received in June 2004, the veteran did not report any 
disability income from the SSA.  The veteran has not 
indicated that he ever applied for, or was examined by, SSA 
in connection with a disability claim, even after VA 
requested such information in its September 2003 letter.  
Based on this evidence, and considering the veteran's lack of 
cooperation in developing his claim (discussed below), the 
Board finds that there is no medical evidence in the SSA's 
possession that his pertinent to the current claim. 

In September 2003, the veteran requested a hearing before the 
Board.  A letter was sent in April 2005 to the veteran's last 
reported address (at a "rescue mission") informing him of 
his scheduled hearing date.  The letter was returned by the 
U. S. Postal System which noted "ATTEMPTED NOT KNOWN."  VA 
directly contacted the veteran's last reported residence in 
March 2005 to confirm his current address.  The person who 
answered the telephone informed VA that the veteran continued 
to reside at that address, but he could not be found to come 
answer the telephone call.  A notation by RO personnel in 
April 2005 indicated that attempts to obtain his current 
address had been unsuccessful and his "where abouts [were] 
unknown."  On a VA Form 8 (Certification of Appeal), the RO 
again confirmed that the veteran's current where abouts were 
unknown.  VA sent notification in June 2005 of his appeal's 
certification to the Board.  This letter was sent to the 
veteran's last reported address (same address as the hearing 
notice) and the letter was not returned as undeliverable.  
The veteran was informed that if he still wished to appear at 
a hearing before VA, he should directly contact the Board.  
He has not responded to this letter.  The veteran continues 
to receive VA nonservice-connected disability payments by 
electronic transfer and the latest VA Form 21-8947 
(Compensation and Pension Award) lists the veteran's address 
as that used on the hearing notification letter.  In 
addition, the veteran's representative noted on its statement 
(in lieu of a VA Form 646) submitted in May 2005 the same 
address used on the hearing notification letter and it 
appears they have not been informed of any new address.

Based on this evidence, the Board finds that further 
development (to include scheduling another Board hearing) is 
unwarranted.  Based on the veteran's lack of cooperation in 
attempts by VA to substantiate his claim, the Board finds 
that there is no reasonable possibility that further 
assistance would substantiate the veteran's claims and any 
further development would be futile.  See 38 U.S.C.A. 
§ 5103A(a)(2), 5103A(b); 38 C.F.R. § 3.159(c)(1)(i), 
(c)(2)(i), (d) (The claimant must cooperate fully with VA's 
reasonable efforts to obtain relevant records...); see also 
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996), Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence.)  The record of this lack of cooperation 
is long standing, as shown in the claims file.  In August 
1997, the veteran failed to report for a scheduled VA 
compensation examination.  Even after repeated request for 
detailed information on his alleged military stressors, to 
include a letter issued in February 2001, the veteran has 
only responded with vague assertions of being exposed to a 
rocket attack.

The Board acknowledges that the veteran has tried to identify 
his claimed in-service stressors in both his written 
statements to the RO and in his psychiatric examinations.  
However, even after being repeatedly placed on notice by VA 
to do so, he has failed to provide detailed information 
regarding the people, places, circumstances, and (most 
importantly) a date to at least the month and year that a 
claimed stressor happened.  Without such information, there 
is no reasonable possibility that an attempt to verify the 
claimed stressors through the U. S. Armed Forces Center for 
Unit Records Research (Center) would be successful.  See CURR 
Stressor Verification Guide, Section V (VA C&P Service, April 
2004).  

Based on the above analysis, the Board concludes that all 
pertinent evidence reasonably obtainable regarding the issues 
decided below has been obtained and incorporated into the 
claims file.  To the extent that VA in anyway has failed to 
fulfill any duty to notify and assist the appellant, the 
Board finds that error to be harmless.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2001) (The "harmless 
error doctrine" is applicable when evaluating VA's 
compliance with the VCAA).  Of course, an error is not 
harmless when it "reasonably affected the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998); see also Mayfield, supra.  As all evidence 
obtainable by VA has been associated with the claims file, 
the Board finds that the duty to assist has been fulfilled 
and any error in the duty to notify would in no way change 
the outcome of the below decision.  The notification provided 
to the appellant in the letters, SOC, and SSOCs discussed 
above provided sufficient information for a reasonable person 
to understand what information and evidence was needed to 
substantiate the claim on appeal.  In addition, the veteran 
signed a statement dated in January 2003 that he had been 
informed of what evidence/information was needed to 
substantiate his claim and what his responsibilities were in 
providing this evidence.  Thus, the veteran has indicated 
that he has actual knowledge of what evidence is required to 
substantiate his claims and that he should provide it.  
Mayfield at 121.  In this regard, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Factual Background

On a medical history taken in connection with the veteran's 
military entrance examination in February 1965, he claimed 
that he had a history of depression and excessive worrying.  
The examiner summarized the related history as "mild 
worrying."  On examination, his psychiatric evaluation was 
noted to be normal.  There are no service medical records 
that report any complaints, treatment, or diagnosis of a 
psychiatric disorder.  There is no indication that the 
veteran incurred any type of wound or injury due to combat.  
His separation examination conducted in January 1967 noted 
that the veteran denied any past history of psychiatric 
problems.  On examination, his psychiatric evaluation was 
normal.  

The veteran's Department of Defense (DD) Form 214 (Report of 
Transfer or Separation) dated in January 1967 noted his 
primary military occupation was as a wheeled vehicle 
mechanic.  He was reported to have served in the "USARPAC" 
for eleven months and 29 days.  He was awarded the Vietnam 
Service Medal and Vietnam Campaign Medal.  His service 
personnel records confirm this information.  In addition, the 
veteran's other military occupational specialty included 
light truck driver.  He was reported to have served in 
Vietnam from January 1966 to January 1967 as a wheeled 
vehicle mechanic with the Headquarters Company of the 14th 
"ICC."

In a statement received in April 1997, the veteran claimed 
that he currently suffered with PTSD as a result of the 
"tremendous" stress he suffered in Vietnam due to worrying 
about being killed and working very long shifts.

By rating decision of October 1997, the RO denied the 
veteran's claim for entitlement to service connection for 
PTSD.  The RO's reasons and bases included lack of creditable 
evidence of an in-service stressor, lack of a diagnosis for 
PTSD, and his failure to report to a scheduled VA 
compensation examination.  The veteran was notified of this 
decision and his appellate rights by letter issued in October 
1997.  The veteran did not appeal this determination and it 
is now final.

A VA psychiatric examination was provided to the veteran in 
May 2001.  The veteran reported that his duties in Vietnam 
consisted of driving officers and large trucks.  His related 
military stressors included feeling anxious during shelling, 
witnessing casualties at some distance, feeling that the war 
was a "waste," and drinking large amounts of alcohol.  The 
veteran reported no direct combat experiences in Vietnam.  
The assessment was alcohol abuse.  

The veteran provided a stressor statement in August 2001.  
His stressors in Vietnam included coming under an enemy 
rocket attack.  He did not report any time, date, place, or 
people/units involved in this attack.  He reported feeling 
depressed, angry, claustrophobic, and fearing he would be 
attacked or hurt.  His nonmilitary stressors included the 
death of his mother and girlfriend, having a girlfriend abort 
a pregnancy, and being involved in "a lot" of scuffles and 
fights when working for the El Paso Police Department.

In October 2001, the veteran claimed that he worked out of 
Cam Rahn Bay and Saigon driving military trucks.  He reported 
that during these duties he came under "many rocket 
attacks."  Other than noting the time of his service in 
Vietnam (that is, from January 1966 to January 1967), the 
veteran did not report any specific time, date, place, or 
units/people involved in these rocket attacks.  

VA outpatient records dated from 2001 to the present time 
note treatment of the veteran's psychiatric complaints.  The 
diagnoses include alcohol dependence, depressive disorder, 
depression, history of alcohol abuse, mixed adjustment 
disorder, substance abuse or dependence, and alcohol induced 
mood disorder.

Private treatment records dated in 2002 noted diagnoses for 
bipolar disorder, major depression, generalized anxiety 
disorder, history of alcohol abuse, and dependent/paranoid 
traits.

The veteran was afforded a comprehensive private psychiatric 
examination in March 2002.  He claimed that his experiences 
in Vietnam had adversely affected him and resulted in a 
change of his personality.  He asserted that he currently 
suffered with PTSD.  His reported stressor was that on one 
occasion an enemy rocket flew "pretty close" to his 
position and he had feared that he would die.  The diagnoses 
were major depression, generalized anxiety disorder, and 
alcohol abuse.

The veteran was given a comprehensive VA psychiatric 
examination in June 2003.  He claimed to have disabling 
psychiatric symptoms due to his experiences in Vietnam.  His 
related stressors included coming under "some shelling," a 
rocket propelled grenade that killed some people nearby, a 
lot of stress from "working night and day," and drinking 
large amounts of alcohol.  However, the veteran denied any 
direct involvement in combat.  The diagnoses included alcohol 
dependence versus abuse, and adjustment disorder with mixed 
anxiety and depression.  


New and Material Evidence

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New and material 
evidence is evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(Effective prior to August 29, 2001); see 66 Fed. Reg. 45620 
(2001) (A new regulatory definition of new and material 
evidence became effective on August 29, 2001).  For the 
limited purpose of determining whether to reopen a claim, the 
credibility of the evidence is to be presumed; however, this 
presumption no longer applies in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence received since October 1997 includes lay 
evidence of in-service stressors.  This evidence is new as it 
was not before the VA adjudicator in October 1997 and is 
material as it indicates the existence of a service-
connectable stressful event that could be the basis for a 
diagnosis of PTSD.  This evidence is neither cumulative nor 
redundant of any evidence obtained prior to October 1997.  
Finally, this evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Therefore, the Board finds that this issue must be reopened 
and adjudicated on its merits.


Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

According to 38 C.F.R. § 3.303, a personality disorder is not 
a disease or disability that is entitled to service 
connection under the applicable laws and regulations.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF 
MEDICAL DISORDERS (4th ed. 1994) (DSM-IV), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997); Moreau v. Brown, 9 Vet. App. 
389, 394- 395 (1996). 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be "satisfactory," 
i.e., credible, and "consistent with the circumstances, 
conditions, or hardships of service."  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 146-47 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, VA determines either that the veteran 
did not engage in combat with the enemy or that the veteran 
did engage in combat, but that the alleged stressor is not 
combat related, the veteran's lay testimony, by itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
that corroborate the veteran's testimony or statements.  See 
Cohen v. Brown, 10 Vet. App. at 147; Zarycki, 6 Vet. App. at 
98.

Based on the veteran's lack of a specific description of an 
in-service stressor (whether in his lay statements or even 
his reported medical histories), and the fact that he has 
repeatedly denied having any direct combat with an enemy, the 
Board finds that the veteran did not engage in combat with an 
enemy.  The phrase "engaged in combat with the enemy" found 
at 38 U.S.C.A. § 1154(b) requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  The determination of whether a particular 
veteran engaged in combat with an enemy is a factual 
determination based on the circumstances of a particular 
veteran's military service.  VAOPGCPREC 12-99 (Oct. 18, 
1999); see also Gaines v. West, 11 Vet. App. 353 (1998).  

The veteran's service personnel records verify that he served 
in the Republic of Vietnam in a support unit during the war.  
However, neither this evidence, nor even the veteran's lay 
statements and medical histories; verify that he actually was 
involved in an actual fight or encounter with the enemy.  His 
vague allusions to a rocket attack in his vicinity fail to 
provide sufficient information for the Board to make a 
determination on whether these events fit the circumstances 
and hardships of his military service in Vietnam.  There is 
no evidence that the veteran was awarded a medal/decoration 
for combat or valor.  There are no decorations or 
contemporaneous military evidence that the veteran engaged in 
actual combat with an enemy.  He has repeatedly denied having 
any direct combat with the enemy.  In fact, his claimed 
stressors also concern events such as the death of his mother 
and his work as a police officer, which are not connected 
with the events of his military service in Vietnam.  As the 
service records fail to indicate that the veteran 
participated in combat with an enemy force, the Board finds 
that he did not engage in combat and the presumptions at 
38 U.S.C.A. § 1154(b) are not for application in the current 
case.

As the veteran's exposure to combat cannot be presumed, there 
must be probative and creditable evidence that the veteran's 
alleged stressors happened.  The veteran has failed to 
provide any evidence detailing (to date, place, people/units 
involved) any in-service stressor.  The service records fail 
to indicate that the veteran personally experienced any type 
of combat action.  Therefore, the Board finds that there is 
no evidence of record that would verify any traumatic event 
had happened during the veteran's military service.

The Court held in Cohen v. Brown, 10 Vet. App. 128, 153 
(1997), that if a veteran has received a diagnosis of PTSD 
from a competent medical professional, the VA must assume 
that this diagnosis was made in accordance with the 
applicable psychiatric criteria in regard to the adequacy of 
the symptomatology and the sufficiency of the stressor.  If 
the veteran has received such a diagnosis, the VA can only 
reject it based on a finding that the preponderance of the 
evidence is against: 1) a PTSD diagnosis, 2) the occurrence 
of the in-service stressor(s), or 3) the connection of the 
present condition to the in-service stressor.  The adequacy 
of a stressor, sufficiency of symptomatology, and diagnosis 
are all medical determinations.  See 38 C.F.R. § 4.125(b); 
Cohen, 10 Vet. App. at 143, 144.  However, it is the Board's 
responsibility to assess the credibility and weight to be 
given to evidence.  The VA is required to submit a clear 
analysis of the evidence that it finds persuasive or 
unpersuasive with respect to a particular issue.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991); See also Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993).  If a preponderance of the evidence is 
against a claim, then it is to be denied.  Hayes, 5 Vet. App. 
at 70; see also Cohen, 10 Vet. App. at 150, 151 (The Board 
may deny a claim for service connection for PTSD, after 
appropriate medical clarification has been obtained, based on 
an adequate statement of reasons and basis).

As noted above, the veteran has not submitted sufficient 
evidence to verify any stressor related to his military 
service; and has effectively hindered any VA attempt to 
verify a claimed stressor by failing to cooperate in the 
development of his claim.  He has asserted that his current 
PTSD is related to his military service.  However, as a 
layperson, he is not competent to render diagnoses or 
opinions on etiology.  See Espiritu, supra.  Therefore, the 
Board must solely rely on the medical evidence and competent 
medical opinion when adjudicating this matter.

Both the veteran's private and VA examiners have failed to 
diagnosis PTSD.  Even on comprehensive psychiatric 
examinations that noted the veteran's claimed in-service 
stressors, the examiners did not find that PTSD existed.  All 
of the veteran's healthcare providers have consistently 
attributed his current psychiatric symptomatology to 
nonservice-connected etiologies.  Even if in-service 
stressors could be verified, these opinions have ruled out 
that the in-service events had led to PTSD.

Based on the above analysis, the Board finds that entitlement 
to service connection for PTSD is not warranted, as an in-
service stressor has not been verified and there is no 
current diagnosis of PTSD.  As the most probative 
contemporaneous evidence (primarily the service records) does 
not verify any in-service stressful event, and there is no 
medical evidence to support a diagnosis of PTSD, the 
preponderance of the evidence is against the claim for 
service connection and the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence sufficient to warrant reopening 
a claim of entitlement to service connection for PTSD has 
been received, the claim is reopened.

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


